Citation Nr: 1040451	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  04-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and C.S.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing was held at the RO in May 2004.  This case was remanded 
in August 2005 and November 2006.  These remands concerned the 
scheduling of hearings before a Veterans Law Judge.  The 
Veteran's hearing request was withdrawn by letter dated September 
2007.

The Veteran's appeal was previously before the Board in November 
2007, when it was remanded for additional evidentiary 
development.  It was returned to the Board for further review in 
June 2009, at which time it was determined that the action 
requested by the previous remand had not been completed.  
Unfortunately, for the reasons outlined below, the Board will now 
find that the development requested in June 2009 was not clearly 
completed.  Consequently, this appeal must again be REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The November 2007 remand requested that the Veteran be afforded a 
VA examination in order to determine the nature and etiology of 
any psychiatric disorders.  This was accomplished in April 2009.  
The VA examiner included an excellent review of the Veteran's 
medical history, as well as requested comments on VA treatment 
records dated April 1972.  The diagnoses were major depressive 
disorder, in partial remission, and subclinical PTSD.

The examiner was to also include an opinion as to whether or not 
the Veteran's psychiatric disorder was related to active service.  
This was noted in the general remarks section at the beginning of 
the examination report, but the examination report did not 
clearly contain the requested opinion as to the major depressive 
disorder.  Reference is made to a bipolar disorder that has been 
diagnosed, but it is not clear whether that may equate to the 
depressive disorder herein diagnosed.  It may be that the 
examiner believed that the opinion was necessary only in the case 
that PTSD was diagnosed, and that since the diagnoses included 
only subclinical PTSD the opinion was not needed.  However, the 
remand clearly states that the examiner is to provide an opinion 
"as to whether the veteran's psychiatric disorder(s) is at least 
as likely as not related to his military service...."  
Unfortunately, the examiner did not include a specific opinion as 
to whether it is as likely as not that the Veteran's major 
depressive disorder was related to active service.  

As a result, the Board again remanded the Veteran's appeal in 
June 2009 in order to obtain an opinion as to whether or not the 
depressive disorder diagnosed in the April 2009 examination was 
related to military service.  A new examination was to be 
scheduled only if the April 2009 examiner was unavailable to 
provide the requested opinion.  

Apparently, the April 2009 VA examiner was not available, as the 
Veteran was provided with an additional VA examination by a 
different examiner in November 2009.  The Veteran was again 
provided with an excellent examination.  On this occasion the 
diagnosis was neither PTSD nor a depressive disorder, but was 
instead a bipolar disorder, with an additional diagnosis of rule 
out major depression.  In the summary, the examiner again noted 
that there was no evidence of PTSD that could be related to 
active service.  The opinion also seems to relate the depressive 
disorder to the bipolar disorder instead of service, but this 
part is less than clear.  Unfortunately, what is clear is that 
the examiner did not provide an opinion as to whether or not the 
bipolar disorder was related to active service.  Again, the 
original remand request was for an opinion as to whether or not 
ANY psychiatric disorder is related to the Veteran's active 
service.  

Once again, the Board reminds the reader that it is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
returned to the examiner who conducted the 
November 2009 VA psychiatric examination 
or if unavailable a similarly situated 
examiner.  The examiner must provide an 
opinion as to whether the Veteran's 
bipolar disorder or any other 
psychiatric disability that may 
currently be diagnosed is at least as 
likely as not related to his military 
service (that is, a probability of 50 
percent or better).  The opinion should 
not be limited to the Veteran's service in 
Vietnam but should note whether or not it 
is related to any portion of active 
service.  If the November 2009 examiner is 
unavailable, then the claims folder and 
the November 2009 examination report 
should be forwarded to another examiner 
qualified to render a psychiatric opinion, 
and this person should provide an opinion 
as to whether the Veteran's currently 
diagnosed psychiatric disability is at 
least as likely as not related to his 
military service.  This examiner's 
attention is also directed to the April 
1972 treatment received by the Veteran.  
The Veteran need not be scheduled for an 
additional examination unless deemed 
necessary by the examiner.  If any new 
examiner determines that an additional 
examination is necessary, then the 
examination should be conducted exactly as 
requested in the second action paragraph 
of the November 2007 remand.  The 
development pertaining to stressors 
requested in the third action paragraph of 
the November 2007 remand should also be 
completed by the RO/AMC if there is a 
diagnosis of PTSD.  However, it must be 
stressed that an opinion as to whether 
or not ANY current psychiatric 
disability that the Veteran may be 
diagnosed as having is related to any 
portion of his active service must be 
provided before the folder is returned 
to the Board.  

2.  After the development requested above 
has been completed, review the record.  If 
a nexus opinion is not provided for 
ANY diagnosis on the most current 
psychiatric opinion, the appeal must 
be returned to obtain this opinion.  
Once the opinion is obtained, if any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


